COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON




         AMENDED ORDER ON MOTION FOR RECONSIDERATION EN BANC




Cause numbers:            01-20-00477-CR, 01-20-00478-CR, and 01-20-00479-CR

Style:                    In re The State of Texas ex rel. Brian W. Wice, Relator


Type of motion:           Motion for reconsideration en banc

Party filing motion:      Relator


     IT IS ORDERED that the motion for reconsideration en banc is denied. The
temporary stay imposed on June 15, 2021 is lifted.




Judge’s signature: /s/Julie Countiss
                   Acting for the En Banc Court

Date: September 9, 2021

*En banc court consists of Chief Justice Radack and Justices Kelly, Goodman,
Landau, Hightower, Countiss, Rivas-Molloy, and Guerra. Justice Farris not
participating.

Goodman, J., dissenting from the denial of en banc reconsideration for reasons stated
in his concurring and dissenting opinion.

Guerra, J., dissenting from the denial of en banc reconsideration with separate
opinion.